Citation Nr: 0715922	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include panic attacks and depression.  

2.  Entitlement to service connection for the residuals of a 
neck injury.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1984.  He also has an unverified period of 
service with the Army National Guard from September 1984 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.  

In March 2007, the Board received a copy of a cover letter 
from the veteran to L.K.W., D.O., with an attached copy of a 
previously submitted private medical statement from Dr. 
L.K.W.  In the cover letter, the veteran requested that Dr. 
W. revise his original statement with language provided by 
the veteran.  On the attached private medical statement from 
Dr. W., the veteran made handwritten notations.  These 
notations, however, relate to contentions which essentially 
duplicate the veteran's previous contentions.  As such, the 
Board finds that a supplemental statement of the case with 
regard to this evidence is not required and the Board may 
proceed to adjudicate the claims currently on appeal.  See 
38 C.F.R. § 19.37 (2006).       





FINDINGS OF FACT

1.  Residuals of a head injury were not shown during service 
and no current residual disabilities, to include anxiety, 
panic attacks, and depression, of a head injury have been 
shown to be related to service.  

2.  Residuals of a neck injury were not shown during service 
and no current residual disabilities, to include degenerative 
disc disease of the cervical spine, of a neck injury have 
been shown to be related to service.   


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury, to 
include anxiety, panic attacks, and depression, that are the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).     

2.  The veteran does not have residuals of a neck injury, to 
include degenerative disc disease of the cervical spine, that 
are the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the RO 
furnished VCAA notice to the veteran in August 2002 and 
issued the rating decision which was the initial denial of 
the veteran's claims in March 2003.  Thus, VCAA notice was 
timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

VA has fulfilled its duty to notify the veteran in this case.  
In the August 2002 letter, and a subsequent letter in October 
2006, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  The Board also notes that as discussed in 
detail below, the preponderance of the evidence is against 
the claims, and therefore any questions as to the defective 
timeliness of the notice, the appropriate disability rating 
or the effective date to be assigned are rendered moot.   

VA also has a duty to assist claimants in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, although the 
veteran was not examined for the purpose of addressing his 
claims of service connection for the residuals of head and 
neck injuries, none was required.  The Board notes that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, the Board finds that the evidence 
as it stands is sufficient to decide the claims.  The Board 
recognizes that the evidence of record includes an opinion 
from Dr. L.K.W., stating that the veteran's claimed in-
service head injury "could have certainly contributed to the 
neck pain and problems [the veteran] currently has."  
However, as explained more fully below, to the extent that 
such opinion is offered to show that the veteran's neck 
disability, currently diagnosed as degenerative disc disease 
of the cervical spine, and his currently diagnosed anxiety, 
panic attacks, and depression, are related to his claimed 
head and neck injuries during service, the Board does not 
find such opinion to be persuasive because it is speculative.  
See 38 C.F.R. § 3.102 (2006) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  The Board further observes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  The RO has obtained all relevant VA and 
private medical records identified by the veteran.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet. The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   


Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a head or neck injury or residuals 
thereof.  The records are also negative for any complaints or 
findings of anxiety, panic attacks, depression, and/or a neck 
or cervical spine disability.  In regard to the veteran's 
separation examination, although it appears that the veteran 
underwent a separation examination in August 1984, the 
separation examination report is incomplete and no findings 
from the examination are listed on the report.  However, the 
veteran's service medical records include a Report of Medical 
History, completed by the veteran at the time of his August 
1984 separation examination.  According to the report, in 
response to the question as to whether the veteran had ever 
had or if he currently had frequent or severe headache, 
dizziness or fainting spells, head injury, swollen or painful 
joints, arthritis, rheumatism, or bursitis, bone, joint or 
other deformity, depression or excessive worry, or nervous 
trouble of any sort, the veteran responded "no."  The 
records show that in September 1984, shortly after the 
veteran's discharge, he underwent an enlistment examination 
for the Army National Guard.  At that time, the veteran's 
spine and other musculoskeletal system were clinically 
evaluated as "normal."  The veteran was also clinically 
evaluated as "normal" for psychiatric purposes.   

In May 2002, the veteran filed claims for service connection 
for the residuals of head and neck injuries.  The veteran 
stated that during service, he was unloading cable from a 
spool mounted on a truck when he fell and hit his head on the 
"steel tongue of the trailer" and injured his neck.  
According to the veteran, he was treated in the field by 
medical personnel but was never referred to the medical 
facility at his base camp for follow-up care.  The veteran 
indicated that following the head and neck injuries, he 
developed headaches, dizziness, and neck pain.      

In August 2002, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from October 1997 to June 2002.  
The records show intermittent treatment for numerous 
disorders including anxiety, panic attacks, and depression.  
According to the records, in October 1997, the veteran had x-
rays taken of his cervical spine.  The x-rays were 
interpreted as showing a degenerative disc at C5-6.  

In October 2002, the RO received private medical records from 
Dr. L.K.W., dated in August 2002.  The records show that in 
August 2002, the veteran sought treatment for neck pain.  At 
that time, he noted that during service, he fell and hit his 
head and was diagnosed with a concussion.  The veteran noted 
that he hit his head again in 1990 in a work-related 
accident.  Following the physical examination, the impression 
was fibromyalgia.   

In November 2002, the RO received private medical records 
from R.H., M.D., from February 1996 to January 1998, and 
private medical records from Pecan Valley Mental Health 
Mental Retardation Region (MHMR), from June 2000 to September 
2002.  The records from Dr. H. reflect that in June 1996, the 
veteran was treated for complaints of neck pain.  The 
pertinent diagnosis was cervical-thoracic strain.  The 
records from Pecan Valley show that in June 2001, the veteran 
underwent a mental health evaluation.  According to the 
veteran, he had been having trouble since 1987 at which time 
he had a sudden onset of a panic attack due to stress with 
family problems and with his job.  The veteran stated that he 
had been married to his second wife for 15 years and that 
they had a son.  There also was a step-daughter in that 
marriage who the veteran sexually assaulted when she was 14 
and a half years old.  The veteran remained on probation for 
that sexual assault.  He was presently separated from his 
wife and the divorce was impending.  Following the mental 
status evaluation, the diagnosis was the following: (Axis I) 
major depression, recurrent, with panic, and (Axis IV) 
separation from wife; unable to see his child; financial 
stressors; inability to work.  

In August 2004, a hearing was conducted at the RO.  At that 
time, the veteran testified that in 1981, while he was in the 
military, he was pulling cable on a truck when he fell 
approximately six feet and hit his head on a "hitch" that 
connected a trailer to the truck.  The veteran stated that he 
was treated in the field by a medic and the next day, he 
developed a headache.  He indicated that he was given 
medication for his headache and was told by the medic that he 
probably had a concussion.  According to the veteran, after 
his injury, he stayed in the field for 11 days and when he 
returned to base camp, he did not seek medical attention 
because the headache had stopped.  The veteran reported that 
although the headaches subsequently reappeared, he did not 
seek treatment for his headaches and used over-the-counter 
medication.  He indicated that for the remainder of his time 
in the military, he did not seek any medical treatment for 
any residuals of his head and neck injuries.  The veteran 
testified that after his discharge, he did not receive any 
medical treatment for his head injury until 1989 when he 
developed panic attacks and depression, secondary to his in-
service head injury.  He stated that in 1990, he once again 
suffered head and neck injuries.  The veteran indicated that 
at that time, he was working at the United States Postal 
Service and was trying to climb onto a postal truck when he 
hit his head, injuring his head and neck.   He revealed that 
he first sought treatment for neck problems in 1990, after 
the work-related injury.  In this regard, when specifically 
asked if he had received any treatment for neck problems 
after service but before the 1990 work-related injury, the 
veteran responded "no."    

In December 2004, the RO received private medical records 
from Kaiser Permanente, from October 1990 to November 1991.  
The records reflect that in October 1990, the veteran was 
treated for complaints of shortness of breath.  The diagnosis 
was anxiety.  The records show that in August 1991, the 
veteran stated that he had a one and a half year history of 
recurrent attacks of tightness in his chest, with associated 
numbness and tingling in his fingers.  The assessment was 
panic attacks.  

In June 2005, the RO received VAMC outpatient treatment 
records, from May 2002 to April 2005.  The records show that 
in October 2004, the veteran underwent a follow-up evaluation 
for multiple medical problems.  It was noted that the veteran 
had a history of a neck injury in 1981.  It was also reported 
that the veteran had known degenerative disc disease of the 
cervical spine.  In regard to the veteran's past medical 
history, it was indicated that the veteran had panic attacks, 
depressive disorder, headache, anxiety, and neck pain.  
Following the physical examination, the veteran was referred 
to physical therapy for pain management.  

In June 2005, the RO received copies of decisions from the 
Social Security Administration (SSA), dated in January and 
December 2000, copies of the medical records upon which the 
SSA decisions were based, and SSA Disability Determination 
and Transmittal Reports, dated in August and December 1998, 
and September 2000.  In the January and December 2000 SSA 
decisions, the SSA determined that the veteran was disabled 
under the Social Security Act and was thereby entitled to 
Social Security disability benefits.  The SSA Disability 
Determination and Transmittal Reports, dated in August and 
December 1998, and September 2000, show that the veteran was 
awarded SSA disability benefits for anxiety disorder 
(primarily diagnosis), and depression and disorders of the 
back (discogenic and degenerative) (secondary diagnoses).       

The SSA records consist of private medical records, from July 
1992 to July 2000, and VAMC outpatient treatment records, 
from December 1993 to May 2000.  In the aforementioned 
records, there are numerous references to the veteran's 
claimed in-service head and neck injuries, and his claimed 
1990 work-related head and neck injuries.  The records also 
show treatment for numerous disorders including depression, 
panic attacks, anxiety, and degenerative disc disease of the 
cervical spine.  In this regard, in a private medical 
statement from C.P.G., M.D., dated in July 1992, Dr. G. 
stated that at that time, the veteran underwent a psychiatric 
evaluation.  Dr. G. indicated that the veteran had been 
charged with sexually molesting his step-daughter six months 
prior to the evaluation.  Dr. G. noted that according to the 
veteran, he had been depressed on and off for three to four 
years due partly to marital stress.  The veteran reported 
that since 1989, he had suffered from panic attacks.  
Following the mental status evaluation, Dr. G. diagnosed the 
veteran with major depression.  Private medical records from 
the Texas Rehabilitation Commission show that in June 1999, 
it was reported that the veteran last worked in the United 
States Postal Service but left due to panic anxiety attacks 
resulting from being at work at odd hours alone.  A private 
medical statement from M.H.W., Ph.D., dated in July 1999, 
shows that at that time, the veteran underwent a 
psychological evaluation.  Dr. W. noted that according to the 
veteran, he first had panic attacks in 1989.  The veteran 
indicated that he lost his job at the Post Office due to his 
panic attacks and he subsequently became depressed.  He 
stated that in 1981, while he was in the military, he had 
sustained a closed head injury.  The veteran reported a 
second head injury in 1990 while working at the Post Office.  
According to the veteran, his wife recently left him and he 
was currently living in a homeless shelter.  Following the 
mental status evaluation, the veteran was diagnosed with the 
following: (Axis I) panic disorder without agoraphobia, 
depressive disorder, not otherwise specified, and (Axis IV) 
problems with primary support group, problems related to the 
social environment, occupational problems, housing problems, 
and economic problems.  

The SSA records further include VAMC outpatient treatment 
records which show that in October 1999, the veteran was 
treated for neck pain.  At that time, it was noted that he 
had a history of two accidents, both to the head and neck in 
1981 and 1991.  It was also reported that the veteran's neck 
pain started in approximately 1992.  X-ray examination of the 
veteran's cervical spine showed degenerative disc disease of 
the cervical spine.  In a private medical statement from 
J.S., M.D., dated in June 2000, it was noted that the veteran 
sustained two closed head injuries.  Following the mental 
status evaluation, the veteran was diagnosed with anxiety and 
depression, with panic attacks.      

In October 2005, the veteran submitted statements from Mr. 
J.R.T. and Mr. F.B.B., in support of his contention that he 
injured his head and neck during service.  In the statements, 
Mr. T. and Mr. B. noted that they had served with the veteran 
and were present at the time of his accident.  According to 
Mr. T. and Mr. B., the veteran fell from a truck and hit his 
head.  They reported that the veteran had a bump on his head 
and received treatment from a field medic for neck pain and a 
headache.  

In December 2006, the RO received a private magnetic 
resonance imaging (MRI) report which showed that the veteran 
underwent a MRI of his cervical spine in August 2006.  In the 
report, the veteran's MRI was interpreted as showing the 
following: (1) severe left greater than right C6 neural 
foraminal narrowing related to endplate spur and uncinate 
hypertrophy, (2) moderate left greater than right C7 neural 
foraminal narrowing related to uncinate hypertrophy, and (3) 
moderate C5-C6 and to a lesser extent C6-C7 degenerative disc 
disease. 

In December 2006, the RO also received a private medical 
statement from Dr. L.K.W., dated in October 2006.  In the 
statement, Dr. W. indicated that he had been treating the 
veteran since August 2006.  Dr. W. stated that the veteran's 
chief complaint had been severe neck pain.  According to Dr. 
W., the veteran's recent cervical MRI showed severe left 
greater than right neural foramina narrowing, and significant 
degenerative problems associated with C6-C7 disc.  Dr. W. 
reported that according to the veteran, he had sustained an 
injury during service where he fell and hit his head.  Dr. W. 
opined that it was his feeling that the veteran's in-service 
head injury "could have certainly contributed to the neck 
pain and problems the veteran currently [had]."    

In February 2007, a hearing was conducted at the RO before 
the undersigned Veterans Law Judge.  At that time, the 
veteran testified that while he was in the military, he fell 
from a truck and injured his head and neck.  The veteran 
maintained that at present, he currently had anxiety, panic 
attacks, and depression due to his in-service head injury.  
He also contended that he currently had a neck disability 
that was related to his in-service neck injury.


Analysis

In this case, the veteran contends that during service, he 
injured his head and neck when he fell from a truck and hit 
his head.  According to the veteran, after he fell, he was 
treated by a medic for neck pain and a headache.  He has 
submitted lay statements from former service comrades who 
recall witnessing the veteran's fall and noting that the 
veteran received subsequent treatment for neck pain and a 
headache.  The veteran now contends that due to his in-
service head injury, he developed anxiety, panic attacks, and 
depression.  He also maintains that due to his in-service 
neck injury, he developed a neck disability.  The veteran 
states that service connection for the aforementioned 
disabilities should be granted accordingly.

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  The Board 
notes that there is no competent medical evidence of record 
of a current diagnosis of residuals of a head injury.  The 
claims file does contain, however, ample evidence that the 
veteran has been currently diagnosed with anxiety, panic 
attacks, and depression since approximately 1990.  The claims 
file also contains ample evidence that the veteran has a 
current cervical spine disorder.  VAMC and private medical 
records since October 1997 show radiographic abnormalities 
involving the cervical spine.  

Significantly, the veteran's service medical records are 
negative for any complaints or findings of a head or neck 
injury, including residual disability therefrom.  The records 
are also negative for any complaints or findings of anxiety, 
panic attacks, depression, and/or a neck or cervical spine 
disability.  In addition, a Report of Medical History 
completed by the veteran at the time of his August 1984 
separation examination fails to document any history of a 
head or neck injury.  Moreover, an enlistment examination for 
the Army National Guard, dated in September 1984, shortly 
after the veteran's discharge, also fails to document any 
history of a head or neck injury.     

As noted above, however, the veteran has testified that he 
injured his head and neck during service when he fell from a 
truck and hit his head.  He has submitted supporting 
statements from service associates who recalled witnessing 
his accident.  Based upon the veteran's sworn testimony and 
his supporting lay statements, his lay evidence of the 
inservice incurrence of head and neck injuries in service is 
accepted as competent.  See 38 C.F.R. § 3.159(a)(1) 
(competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience; lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson).  

The question for consideration in the instant case is whether 
there is competent medical evidence of a nexus between an in-
service injury or disease and the current disabilities.  In 
other words, is there competent medical evidence showing that 
the veteran's currently diagnosed anxiety, panic disorder, 
and/or depression are related to the head injury he reported 
that he experienced during his period of service.  In 
addition, is there competent medical evidence showing that 
the veteran's current neck disability, diagnosed as 
degenerative disc disease of the cervical spine, is related 
to the neck injury that he reported that he experienced 
during his period of service.  Regarding these matters, the 
Board finds that the preponderance of the evidence is against 
the finding that the currently diagnosed anxiety, panic 
disorder, and depression are etiologically related to the in-
service head injury, and that the preponderance of the 
evidence is against the finding that the current neck 
disability, diagnosed as degenerative disc disease of the 
cervical spine, is etiologically related to the in-service 
neck injury.  

While the veteran has expressed the opinion that he has 
current residuals of an in-service head injury, to include 
anxiety, panic attacks, and depression, and that he has 
current residuals of an in-service neck injury, to include 
degenerative disc disease of the cervical spine, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This is so even when the 
explanation offered by the veteran has been transcribed by a 
physician, without comment, in the context of a report of a 
medical examination or treatment records, such as the VAMC 
outpatient treatment records, from December 1993 to April 
2005, or the private medical records associated with the 
veteran's SSA claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").           

In the instant case, there is no medical evidence of a 
current diagnosis of residuals of a head injury.  The Board 
recognizes that the evidence of record shows current 
diagnoses of anxiety, panic attacks, and depression.  
However, the first evidence of record of any anxiety, panic 
attacks, or depression is in October 1990, approximately six 
years after the veteran's discharge from the military.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  In addition, the first evidence 
of record of any neck disability, diagnosed as degenerative 
disc disease of the cervical spine, is in October 1997, 
approximately 13 years after the veteran's discharge from the 
military.  Id.  In this regard, the veteran himself has 
testified that it was not until approximately 1989 that he 
first experienced anxiety, panic attacks, and depression, and 
that it was not until 1990, after a work-related accident, 
that he first sought treatment for a neck disability.   

The Board recognizes the October 2006 private medical 
statement from Dr. L.K.W., the veteran's treating physician 
since August 2006, in which Dr. W. opined that the veteran's 
in-service head injury "could have certainly contributed to 
the neck pain and problems the veteran currently [had]."  
Both the Federal Circuit and Court have specifically rejected 
the "treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 
at 470-71.  In this case, to the extent that such opinion is 
offered to show that the veteran's neck disability, currently 
diagnosed as degenerative disc disease of the cervical spine, 
and his currently diagnosed anxiety, panic attacks, and 
depression, are related to his head and neck injuries during 
service, the Board finds that this opinion is too speculative 
in nature and is based on inaccurate/incomplete information, 
thereby rendering it of very low probative value.  In this 
regard, the Board observes that the use of equivocal language 
such as "could have" makes a statement by an examiner 
speculative in nature, and a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  Very significantly, 
this doctor makes reference to only the veteran's reported 
history of an in-service injury but fails to discuss or 
acknowledge the post-service injury and the absence of 
medical treatment until that time.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993)(The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated).  That is, it is 
clear that the basis on which the opinion is rendered is 
incomplete and therefore inaccurate.  Consequently, it is the 
Board's determination that the private medical statement from 
Dr. W. is of decreased value in regard to the question of 
whether the veteran's currently diagnosed anxiety, panic 
disorder, and depression are related to the in-service head 
injury, and the question of whether the veteran's current 
neck disability, diagnosed as degenerative disc disease of 
the cervical spine, is related to the in-service neck injury.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  Accordingly, the Board 
finds that the private medical statement from Dr. W. is of 
diminished probative value and is insufficient to show that 
the veteran's anxiety, panic attacks, and depression are 
related to his in-service head injury, and insufficient to 
show that the veteran's neck disability, currently diagnosed 
as degenerative disc disease of the cervical spine, is 
related to his in-service neck injury.   

When all of the evidence of record is considered, the Board 
finds that it does not support a finding that any current 
problem is connected to a head injury during the veteran's 
period of active military service.  In short, there is no 
competent medical evidence that relates any current 
diagnosis, to specifically include anxiety, panic attacks, or 
depression, to a head injury in service.  In fact, a review 
of the competent medical evidence shows that the veteran's 
anxiety, panic attacks, and depression have been linked to 
his marital, employment, and/or economic problems, not to his 
in-service head injury.  The record clearly shows an absence 
of pertinent treatment and findings during service and for 
many years thereafter.  This absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence 
demonstrating continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  In light of the 
foregoing, the preponderance of the evidence weighs against 
the veteran's claim of entitlement to service connection for 
the residuals of a head injury, to include anxiety, panic 
attacks, and depression.  Accordingly, service connection 
must be denied.      

The Board also finds that the evidence of record does not 
support the veteran's claim of entitlement to service 
connection for the residuals of a neck injury.  The medical 
evidence of record shows that the veteran has a current neck 
disability, diagnosed as degenerative disc disease of the 
cervical spine.  However, the competent medical evidence does 
not show that the veteran's cervical spine arthritis had its 
onset in service, manifested to a compensable degree within a 
year after service, or is in any way etiologically related to 
any event of service, to include the veteran's in-service 
neck injury.  In light of the above, the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for the residuals of a neck injury, to 
specifically include degenerative disc disease of the 
cervical spine.  Accordingly, service connection must be 
denied.        

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the residuals of a head 
injury, to include anxiety, panic attacks, and depression, is 
denied.  

Entitlement to service connection for the residuals of a neck 
injury, to include degenerative disc disease of the cervical 
spine, is denied.   




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


